Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 2/12/2021 has been entered. 
Claim Status
	Claims 1-8, 19-35 are pending.
	Claims 9-18 are canceled by Applicant. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Debra L. Mitchell, Reg. No. 71,683 on 2/23/2021.
The application has been amended as follows: 
Claim 1. (Currently Amended)  An apparatus, comprising:
conductive segments comprising an uneven topography comprising upper surfaces of the conductive segments protruding above an upper surface of underlying materials;
a first passivation material substantially conformally overlying the conductive segments;

structural elements overlying the second passivation material, the second passivation material having a thickness sufficient to provide a substantially flat surface above the uneven topography of the underlying conductive segments at least in regions supporting the structural elements, at least some of the structural elements are in direct vertical alignment with a portion of the conductive segments while being electrically isolated therefrom.
Claim 19. (Withdrawn – Currently Amended)  A method of forming an apparatus, comprising:
forming mutually spaced conductive segments;
substantially conformally forming a first passivation material having a first thickness over the conductive segments;
forming a second passivation material over the first passivation material, the second passivation material having a second thickness relatively thicker than the first thickness of the first passivation material and sufficient to provide a substantially flat surface above at least a portion of an uneven topography comprising upper surfaces of the mutually spaced conductive segments protruding above an upper surface of underlying materials;

forming structural elements over the second passivation material and positioning at least some of the structural elements in direct vertical alignment with a portion of the conductive segments while being electrically isolated therefrom, the substantially flat surface above the uneven topography of the underlying conductive segments at least in regions supporting the structural elements
Claim 23. (Canceled) 
Claim 28. (Currently Amended)  The apparatus of claim 1, wherein at least some of the structural elements comprise thermal pillars
Claim 30. (Currently Amended)  An apparatus, comprising:
conductive segments comprising an uneven topography comprising upper surfaces of the conductive segments protruding above an upper surface of underlying materials;
a first passivation material substantially conformally overlying the conductive segments;
a second passivation material overlying the first passivation material, wherein the second passivation material is relatively thicker than the first passivation material; and
structural elements overlying the second passivation material, the second passivation material having a thickness sufficient to provide a substantially flat surface at least some of the structural elements are in direct vertical alignment with a portion of the conductive segments while being electrically isolated therefrom, wherein discrete portions of the second passivation material extend above the substantially flat surface with upper surfaces of the discrete portions at an elevational level above an upper surface of the substantially flat surface.
Claim Rejoin
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 19-22 and 24-25, directed to a process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of claims 19-22 and 24-25 of groups II as set forth in the Office action dated on 9/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Reasons for Allowance
Claims 1-8, 19-22 and 24-35 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an apparatus in their entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the limitations of “at least some of the structural elements are in direct vertical alignment with a portion of the conductive segments while being electrically isolated therefrom” as recited in claim 1.
The most relevant prior art references (US 2017/0125369 A1 to Jeong in view of US 2013/0256878 A1 to Hsu and US 2018/0164698 A1 to Yang) substantially teach some of following limitations (but not the limitations stated above):
Jeong discloses an apparatus (in Fig. 5), comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Jeong’s Fig. 5, annotated. 
conductive segments (pads 114) comprising an uneven topography comprising upper surfaces of the conductive segments (upper surfaces of 114) protruding above an upper surface of underlying materials (upper surface of a substrate 112); 
a first passivation material (protective layer 116) substantially conformally overlying the conductive segments (114); 
a second passivation material (passivation layer comprising 120, 140, written as 120/140) overlying the first passivation material (116), wherein the second passivation material (120/140) is relatively thicker than the first passivation material (116), the second passivation material (120/140) comprising a patterned surface structure (patterned surface structure with openings for 150/162/164) in upper regions (upper regions of 140) thereof; and 
structural elements (comprising under bump metal layer 150, conductive pillar 162 and solder 164, written as 150/162/164) overlying the second passivation material (120/140), the second passivation material (120/140) having a thickness sufficient to provide a substantially flat surface above the uneven topography of the underlying 114) at least in regions (flat surface of 120 in regions of 150/162/164) supporting the structural elements (150/162/164)…  
Therefore, the claim 1 is allowed. 
Regarding claims 2-8 and 26-29, they are allowed due to their dependencies of claim 1.
Regarding claim 19, it is a process of making allowed product, it includes allowed limitation of “positioning at least some of the structural elements in direct vertical alignment with a portion of the conductive segments while being electrically isolated therefrom” similar to the product in claim 1. Therefore, the claim 19 is allowed. 
Regarding claims 20-22 and 24-25, they are allowed due to their dependencies of claim 19.
Regarding claim 30, similar to claim 1, the claim 30 includes allowed limitation of “at least some of the structural elements are in direct vertically alignment with a portion of the conductive segments while being electrically isolated therefrom”. Therefore, the claim 30 is allowed. 
Regarding claims 31-35, they are allowed due to their dependencies of claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARUN LU/Primary Examiner, Art Unit 2898